Citation Nr: 1206618	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-50 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1965 to April 1969.  The Veteran's active service included one year and 28 days of service in Korea.  

The Veteran died on December [redacted], 2007.  The appellant is the Veteran's surviving daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In connection with this appeal the appellant and her mother testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is associated with the claims file.


REMAND

The Board finds that additional development is required before the appellant's claim on appeal is decided.  

The appellant has asserted that the cause of the Veteran's death was related to his exposure to herbicides while in active service.  

The Board notes that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2011).  

A review of the Veteran's DD Form 214 shows that while the Veteran did not have service in the Republic of Vietnam, he did have service in Korea.  However, the Veteran's unit assignments and other service personnel records (SPRs) are not on file.  Additionally, there is no indication that attempts have been made to obtain these records.  As the Veteran did in fact serve in Korea, the Board finds that records regarding the Veteran's unit assignments should be obtained in order to ascertain whether he is presumed to have been exposed to herbicides while in active service.  

Additionally, a review of the record shows that while the Veteran's death certificate is of record, there are absolutely no records on file pertaining to the treatment the Veteran received prior to his death.  According to the appellant's mother, the Veteran was admitted to the VA Medical Center in La Jolla, California in November 2007.  She further reported that the Veteran was then transferred to the University of California, San Diego Medical Center, where he ultimately died in December 2007.  These treatment notes are not of record and there is no indication from the record that attempts to obtain them have been made.

Therefore, attempts should be made to obtain records documenting the Veteran's final hospitalization prior to his death before a decision is rendered in this case. 

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011), to specifically include notice that is in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should provide the appellant with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. The RO or the AMC should undertake appropriate development to obtain the Veteran's SPRs, to specifically include unit assignments and dates of service in Korea in an effort to ascertain whether he is presumed to have been exposed to herbicides during active service.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The appellant is to be notified of unsuccessful efforts in this regard in order to allow her the opportunity to obtain and submit those records for VA review.   

3. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the appellant should be obtained and associated with the claims.  Specifically, attempts should be made to obtain records regarding the Veteran's final hospital stay and subsequent death from the VA Medical Center in La Jolla, California and the University of California, San Diego Medical Center.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The appellant is to be notified of unsuccessful efforts in this regard in order to allow her the opportunity to obtain and submit those records for VA review.

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the appellant's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


